Citation Nr: 1136150	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasenegor, Attorney at Law




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran had recognized service with the Philippine Commonwealth Army from September 1941 to April 1942 and the Regular Philippine Army from December 1945 to February 1946.  The Veteran died in April 1991.  The appellant is the surviving spouse of the Veteran, and is seeking to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The RO addressed the new and material evidence issue in the rating decision on appeal, and found that the appellant had not submitted new and material evidence.

In July 2010, the Board denied the claim, concluding that the appellant had not submitted new and material evidence to reopen the claim of service connection for the cause of the Veteran's death.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the parties' Joint Motion for Remand.  The Court vacated and remanded the Board's July 2010 decision.  This case has been returned to the Board for disposition consistent with the Joint Motion for Remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause of the Veteran's death in August 1991, February 1992, December 1999, May 2001, May 2002, August 2003, and January 2004 administrative and rating decisions.  The appellant received timely notice of those determinations but did not appeal, and those denials are final.

2.  Evidence received since the January 2004 administrative decision is new as it cures a prior evidentiary defect viewed in the context of the evidence as a whole and could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.


CONCLUSION OF LAW

The January 2004 decision is final.  New and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist Claimants

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO provided the appellant pre-adjudication notice by letter dated in January 2007 and post adjudication notice by letters dated in May 2008 and July 2009.  The July 2009 letter included notice of why the claim had been previously denied.  This notice was provided after the adverse adjudication from which this appeal arises.  However, the Board finds that there is no prejudice to the appellant as she had been informed of the information and evidence necessary to establish her claim.  Furthermore, her claim to reopen has been establish, hence any notice error was harmless.

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her attorney has demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, relevant records have been associated with the claims file.  Also, the Board notes that a specific VA examination/opinion is not needed to consider whether the appellant has submitted new and material evidence, but rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, remand for a VA examination/opinion is not warranted before considering the claim to reopen.  See 38 C.F.R. § 3.159(c)(4)(iii).  Lastly, VA provided the appellant the opportunity to have a hearing.  None has been sought in this matter.  Accordingly, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the appellant seeks to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  She claims that the Veteran suffered from the service-connected illnesses of malaria, beriberi, malnutrition, dysentery, post-traumatic stress disorder (PTSD) before his death, that he was sick in the line of duty, and that he was receiving a monthly pension from the United States government due to his service-connected illnesses.

The record shows that service has been established for residuals of gunshot wound to the left hand with fractured index finger and head of 2nd metacarpal with post traumatic arthritis.
In August 1991, February 1992, December 1999, May 2001, May 2002, August 2003, and January 2004 administrative and rating decisions the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  In the last final administrative decision, in January 2004, the RO found that there was no evidence submitted showing that the Veteran's cause of death was related to his military service.  The appellant did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Evidence considered at the time of the January 2004 administrative decision includes the Veteran's service treatment records; the Veteran's certificate of death noting that the immediate cause of his death was a cerebrovascular accident (CVA) due to the underlying cause of hypertension, a July 2003 private medical opinion, and March 2003 private medical opinion.

The July 2003 private medical opinion from Dr. I.E., noted that the Veteran joined the death march and that upon returning home he had a restricted range of affect, which is a diagnostic criteria for PTSD, and that he suffered from the service connected illnesses of malaria, beriberi, malnutrition, dysentery, PTSD, and hypertension.  The physician stated that he died of CVA, which is also service-connected because it was caused by his service-connected hypertension.

The March 2003 private medical opinion from Dr. M.P. noted that the Veteran was under his medical care on March 30, 1991, for hypertension, fatigability, dizziness, and headache coming on and off since he was discharged from the Army following WWII; then on April [redacted], 1991, he died due to a CVA accompanied by hypertension.

Evidence submitted since the January 2004 administrative decision pertaining to the Veteran's death includes a duplicate copy of the July 2003 private medical opinion from Dr. I.E.; a March 2006 letter from the Civil Registrar noting that the Veteran died on April [redacted], 1991, and the cause of his death was hypertension; letters dated November 2006 and July 2007 letter from Dr. M.P, and the appellant's contentions that the Veteran's death was caused by service.

The November 2006 letter from Dr. M.P. noted that the Veteran consulted him on March 25, 1991, with severe headache, "nuchal" pain, dizziness, and vomiting; his illness was a service-connected disease.  In July 2007, he noted that the Veteran consulted him on March 25, 1991, complaining of "nuchal" pain, headache, dizziness, and a blood pressure of 200/100.  He stated that his hypertension is a service-connected disease.

After careful review of the recent evidentiary submissions in conjunction with recent Court interpretation of the laws and regulations governing the reopening of claims, the Board finds that the November 2006 and July 2007 medical statements from Dr. M.P constitute new and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death.  It is noted that these letters reflect that the Veteran was seen for various conditions including elevated blood pressure, 200/100, and that the Veteran reported a history of coming home from Bataan due to his illness.  The doctor concluded that "His hypertension is a service connected disease."  The appellant and her attorney argue that this cures the prior evidentiary defect regarding the submission of nexus evidence, noting that this evidence was procured and submitted for the purpose of establishing nexus-type evidence.  The Board agrees that this evidence is the context of the other evidence of record showing that the Veteran died of CVA due to hypertension and suggesting that hypertension was due to service cures a prior evidentiary defect and could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade, supra.

Accordingly, the application to reopen is granted.  The issue of service connection for the cause of the Veteran's death is discussed in the remand portion of this decision.

ORDER

The application to reopen the claim for service connection for the cause of the Veteran's death based on new and material evidence is granted.


REMAND

VA has a duty to assist claimants in the development of their claims.  This duty includes providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

It is noted that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  It is further noted that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

Here, the Board finds that a forensic or retrospective VA medical opinion should be obtained to determine whether the Veteran had hypertension related to service, to include an opinion on whether the Veteran's cause of death was related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A forensic or retrospective VA medical opinion should be obtained to determine whether the Veteran had hypertension related to service.  The physician should further provide an opinion on whether the Veteran's cause of death was related to service.  The claims folder should be available for review.  A complete rationale for all opinions is necessary.  The medical opinion medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


